UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6098



MARK E. RICHARDS,

                                              Petitioner - Appellant,

             versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-02-142-3)


Submitted:    March 20, 2003                  Decided:   April 1, 2003


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark E. Richards, Appellant Pro Se. Donald Eldridge Jeffrey, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Mark E. Richards seeks to appeal the magistrate judge’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000)

and denying his motion filed under Rule 59(e) of the Federal Rules

of Civil Procedure.*        An appeal may not be taken to this court from

the   final    order   in   a   habeas   corpus   proceeding   in    which      the

detention complained of arises out of process issued by a state

court unless a circuit justice or judge issues a certificate of

appealability.      28 U.S.C. § 2253(c)(1) (2000).        A certificate of

appealability will not issue for claims addressed by a district

court on the merits absent “a substantial showing of the denial of

a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).          As to

claims dismissed by a district court solely on procedural grounds,

a certificate of appealability will not issue unless the petitioner

can demonstrate both “(1) ‘that jurists of reason would find it

debatable whether the petition states a valid claim of the denial

of a constitutional right’ and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”         Rose v. Lee, 252 F. 3d 676, 684 (4th Cir.

2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).                    We

have independently reviewed the record and conclude that Richards

has   not     satisfied     either   standard.    Accordingly,      we   deny    a


      *
       By consent of the parties, the decision below was rendered
by a magistrate judge. See 28 U.S.C. § 636(c) (2000).


                                         2
certificate of appealability and dismiss the appeal.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3